Exhibit VOIPSWITCH INC. Index to Financial Statements Page Report of Independent Registered PublicAccounting Firm F-2 Financial Statements: Balance Sheets as of December 31, 2007(Unaudited), March 31, 2007 and March 31, 2006 F-3 Statements of Operations for the nine months ended December 31, 2008 and 2007 (Unaudited), for the year ended March 31, 2007 and for the period May 9, 2005 (inception) to March 31, 2006 F-4 Statements of Changes in Stockholders’ Equity for the year ended March 31, 2007 and for the period May 9, 2005 (inception) to March 31, 2006 and for the nine months ended December 31, 2007 (Unaudited) F-5 Statements of Cash Flows for the nine months ended December 31, 2008 and 2007 (Unaudited), for the year ended March 31, 2007 and for the period May 9, 2005 (inception) to March 31, 2006 F-6 Notes to Financial Statements F-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of VoipSwitch Inc. I have audited the accompanying balance sheets of VoipSwitch Inc. (the “Company”) as of March 31, 2007 and 2006 and the related statements of operations, changes in stockholders’ equity, and cash flows for the year ended March 31, 2007 and for the period May 9, 2005 (inception) to March 31, 2006. These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of VoipSwitch Inc. as of March 31, 2007 and 2006 and the results of its operations and cash flows for the year ended March 31, 2007 and for the period May 9, 2005 (inception) to March 31, 2006 in conformity with accounting principles generally accepted in the United States. The balance sheets of the Company do not include any liabilities for, nor do the statements of operations include any provisions for, Republic of Poland income taxes.As more fully described in Note 6 to the financial statements, the Republic of Poland may claim that part or all of the Company’s income is subject to the Republic of Poland corporate income tax. /s/ Michael T. Studer CPA P.C. Freeport, New York December 28, 2007 F-2 VOIPSWITCH INC. Balance Sheets December 31, March 31, 2007 2007 2006 (Unaudited) Assets Current assets: Cash and cash equivalents $ 56,852 $ 110,941 $ 78,511 Total current assets 56,852 110,941 78,511 Other assets - - - Total assets $ 56,852 $ 110,941 $ 78,511 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 2,000 $ 5,000 $ 2,499 Deferred software license fees 46,874 34,340 40,339 Total current liabilities 48,874 39,340 42,838 Stockholders' equity Capital stock, $1.00 stated value; authorized 5,000 shares, issued and outstanding 5,000, 5,000 and 5,000 shares, respectively 5,000 5,000 5,000 Additional paid-in capital 224,000 161,000 77,000 Retained earnings (deficit) (221,022 ) (94,399 ) (46,327 ) Total stockholders' equity 7,978 71,601 35,673 Total liabilities and stockholders' equity $ 56,852 $ 110,941 $ 78,511 See notes to financial statements. F-3 VOIPSWITCH INC. Statements of Operations Period May 9, 2005 Nine Months Ended Year Ended (Inception) December 31, March 31, to March 31, 2007 2006 2007 2006 (Unaudited) Software license fees $ 404,698 $ 402,006 $ 503,737 $ 466,927 Operating expenses: Allocated expenses incurred by related parties 63,000 63,000 84,000 77,000 Other selling, general and administrative 40,078 41,539 44,584 36,593 Total operating expenses 103,078 104,539 128,584 113,593 Income from operations 301,620 297,467 375,153 353,334 Interest income 1,757 775 775 339 Income before income taxes 303,377 298,242 375,928 353,673 Income taxes - Net income $ 303,377 $ 298,242 $ 375,928 $ 353,673 Net income per share - basic and diluted $ 60.68 $ 59.65 $ 75.19 $ 70.73 Weighted average number of shares outstanding - basic and diluted 5,000 5,000 5,000 5,000 See notes to financial statements. F-4 VOIPSWITCH INC. Statements of Changes in Stockholders' Equity Capital Stock, Additional Retained Total $1.00 stated value Paid-In Earnings Stockholders' Shares Amount Capital (Deficit) Equity Sale of shares to three directors 5,000 $ 5,000 $ - $ - $ 5,000 Allocated expenses incurred by related parties - - 77,000 - 77,000 Net income - - - 353,673 353,673 Dividends paid to stockholders - - - (400,000 ) (400,000 ) Balances, March 31, 2006 5,000 5,000 77,000 (46,327 ) 35,673 Allocated expenses incurred by related parties - - 84,000 - 84,000 Net income - - - 375,928 375,928 Dividends paid to stockholders - - - (424,000 ) (424,000 ) Balances, March 31, 2007 5,000 5,000 161,000 (94,399 ) 71,601 Unaudited: Allocated expenses incurred by related parties - - 63,000 - 63,000 Net income - - - 303,377 303,377 Dividends paid to stockholders - - - (430,000 ) (430,000 ) Balances, December 31, 2007 5,000 $ 5,000 $ 224,000 $ (221,022 ) $ 7,978 See notes to financial statements. F-5 VOIPSWITCH INC. Statements of Cash Flows Period May 9, 2005 Nine Months Ended Year Ended (Inception) December 31, March 31, to March 31, 2007 2006 2007 2006 (Unaudited) Cash flows from operating activities: Net income $ 303,377 $ 298,242 $ 375,928 $ 353,673 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Imputed expenses incurred by related parties 63,000 63,000 84,000 77,000 Changes in operating assets and liabilities: Accounts payable and accrued expenses (3,000 ) 1 2,501 2,499 Deferred software license fees 12,534 (1,066 ) (5,999 ) 40,339 Net cash provided by (used in) operating activities 375,911 360,177 456,430 473,511 Cash flows from investing activities - Cash flows from financing activities: Proceeds from sales of common stock stock - - - 5,000 Dividends paid to stockholders (430,000 ) (364,000 ) (424,000 ) (400,000 ) Net cash provided by (used in) financing activities (430,000 ) (364,000 ) (424,000 ) (395,000 ) Increase (decrease) in cash and cash equivalents (54,089 ) (3,823 ) 32,430 78,511 Cash and cash equivalents, beginning of period 110,941 78,511 78,511 - Cash and cash equivalents, end of period $ 56,852 $ 74,688 $ 110,941 $ 78,511 Supplemental disclosures of cash flow information: Interest paid $ - $ - $ - $ - Income taxes paid $ - $ - $ - $ - See notes to financial statements. F-6 VOIPSWITCH INC. Notes to Financial Statements NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS VoipSwitch Inc. (the “Company”) was incorporated in the Republic of Seychelles on May 9, 2005 under the International Business Companies Act 1994.The Company licenses software systems (online telephony management applications) to customers online.The two principal systems offered are priced at $3,500 and $5,000.The Company also offers additional modules at prices ranging from $300 to $1,500. Generally, the license of a system includes remote installation and initial configuration of the main system, training related to the use of the system and modules, and 1 year technical support. The software systems were developed by the Company’s three stockholders prior to the Company’s incorporation on May 9, 2005. Two of the three stockholders also own VoipSystems S.C. (“Systems”) and two of the three stockholders also own VoipSolutions (“Solutions”), both companies formed and operating in the Republic of Poland. Systems offers technical support and web design services to customers. Solutions develops new software for customers. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)Basis of presentation The financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”). (b) Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. (c)Fair Value of Financial Instruments The Company’s financial instruments consist of cash and cash equivalents, accounts receivable, net, and accounts payable and accrued expenses.The fair value of these financial instruments approximate their carrying amounts reported in the balance sheets due to the short term maturity of these instruments. (d)Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar.
